Title: Catullus No. IV, [17 October 1792]
From: “Catullus”,Hamilton, Alexander
To: 



[Philadelphia, October 17, 1792]

Attempts in different shapes have been made to repel the charges which have been brought against the Secretary of State. The defence of him however in the quarter in which he has been principally assailed, has hitherto gone no further than a mere shew of defending him. I speak as to his improper connection with the Editor of the National Gazette. But a more serious and more plausible effort has been made to obviate the impression, which arises from his having been originally an objector to the present Constitution of the United States.
For this purpose several letters said to have been written, by Mr. Jefferson, while in Europe, have been communicated. How far they are genuine letters or mere fabrications—how far they may have been altered or mutilated is liable from the manner of their appearance to question and doubt. It is observable, also, that the extract of a letter of the 6 of July contained in the American Dayly Advertiser of the 10th instant though it seems to be intended as part of the one, which is mentioned in the debates of the Virginia Convention, does not answer to the description given of it by Mr. Pendleton, who professes to have seen it. For Mr. Pendleton expressly states with regard to that letter that Mr. Jefferson, after having declared his wish, respecting the issue of the deliberations upon the constitution, proceeds to enumerate the amendments which he wishes to be secured. The extract, which is published, speaks only of a bill of rights, as the essential amendment to be obtained by the rejection of four states; which by no means satisfies the latitude of Mr. Pendleton’s expressions.
Such nevertheless, as it is, it affords an additional confirmation of that part of the American’s statement, which represents Mr. Jefferson as having advised the people of Virginia to adopt or not upon a contingency.
It happens likewise that the letters, which have been communicated ⟨tend⟩ to confirm the only parts of the American’s statement of the sentiments and conduct of Mr. Jefferson in relation to the Constitution, which remained to be supported; namely “that he was opposed to it in some of its most important features, and at first went so far as to discountenance its adoption.” By this I understand, without previous amendments.
From the first of those letters dated “Paris the 20th of December 1787” it appears, that Mr. Jefferson among other topics of objection “disliked and greatly disliked the abandonment of the principle of rotation in office and most particularly in the case of the President”: From which, the inference is clear, that he would have wished the principle of rotation to have extended not only to the executive, but to other branches of the Government—to the Senate at least, as is explained by a subsequent letter. This objection goes to the structure of the government in a very important article, and while it justifies the assertion, that Mr. Jefferson was opposed to the Constitution, in some of its most important features, it is a specimen of the visionary system of politics of its Author. Had it been confined to the office of Chief Magistrate, it might have pretended not only to plausibility but to a degree of weight and respecta[bility. By being extended to other branches of the government, it assumes a different character, and evinces a mind prone to projects, which are incompatible with the principles of stable and systematic government; disposed to multiply the outworks, and leave the citadel weak and tottering.
But the fact not the merit of the objection is the material point. In this particular, it comes fully up to the suggestion which has been made.
It now only remains to see how far it is proved; that Mr. Jefferson at first discountenanced the adoption of the constitution in its primitive form.
Of this a person acquainted with the manner of that gentleman, and with the force of terms, will find sufficient evidence in the following passage: “I do not pretend to decide, what would be the best method of procuring the establishment of the manifold good things in the constitution, and of getting rid of the bad: whether by adopting it in hopes of future amendment; or after it has been duly weighed and canvassed by the people; after seeing the parts they generally dislike, and those they generally approve to say to them; ‘we see now what you wish—send together your deputies again—let them frame a constitution for you; omitting what you have condemned, and establishing the powers you approve.’”
Mr. Jefferson did not explicitly decide which of these two modes was best; and while it is clear, that he had not determined in favor of an adoption without previous amendments, it is not difficult to infer from the terms of expression employed, that he preferred the last of the two modes; a recurrence to a second convention. The faintness of the phrase “in hopes of future amendment,” and the emphatical method of displaying the alternative are sufficient indications of the preference he entertained.

The pains which he takes in the same letter to remove the alarm naturally inspired by the insurrection which had happened in Massachusetts, are an additional illustration of the same bias. It is not easy to understand what other object his comments on that circumstance] could have, but to obviate the anxiety, which it was calculated to inspire, for an adoption of the constitution, without a previous experiment to amend it.
It is not possible to avoid remarking by the way, that these comments afford a curious and characteristic sample of logic and calculation. “One Rebellion in thirteen states, in the course of eleven years is but one for each state in a Century and a half”: While France, it seems, had had three insurrections in three years. In the latter instance the subdivisions of the intire nation are confounded in one mass. In the former, they are the ground of calculation. And thus a miserable sophism is gravely made a basis of political consolation and conduct. For according to the data stated, it was as true that the U States had had one rebellion in eleven years, endangering their common safety and welfare, as that France had had three insurrections in three years.
Thus it appears from the very documents produced in exculpation of Mr. Jefferson—that he in fact discountenanced in the first instance the adoption of the Constitution; favouring the idea of an attempt at previous amendments by a second Convention; which is the only part of the allegations of the American that remained to be established.
As to those letters of Mr. Jefferson which are subsequent to his knowlege of the ratification of the Constitution by the requisite number of states, they prove nothing, but that Mr Jefferson was willing to play the politician. They can at best only be viewed as acts of submission to the opinion of a Majority, which he professes to believe infallible—resigning to it, with all possible humility, not only his conduct but his judgment.
It will be remarked, that there appears to have been no want of versatility in his opinions. They kept pace tolerably well with the progress of the business; and were quite as accommodating as circumstances seemed to require. On the 31st of July 1788, when the adoption of the Constitution was known, the various and weighty objections of March 1787 had resolved themselves into the single want of a bill of rights. In November following, on the strength of the authority of three states (overruling in this instance the maxim of implicit deference for the opinion of a majority) that lately solitary defect acquires a companion, in a revival of the objection to the perpetual reeligibility of the President. And another Convention, which appeared no very alarming expedient while the intire constitution was in jeopardy, became an object to be deprecated, when partial amendments to an already established constitution were alone in question.
From the fluctuations ⟨of sentiment⟩ which appear in the letters that have ⟨been published, ⟩ it is natural to infer, that had the whole of Mr Jefferson’ [s] correspondence on the subject been given to the public much greater diversities would have been discovered.
In the preface to the publication of the letters under consideration, this question is put—“Wherein was the merit or offence of a favourable or unfavourable opinion of the constitution and to whom rendered?”
It is a sufficient answer to this question—as it relates to the present discussion, to say, that the intimation which was given of Mr. Jeffersons dislike of the Constitution, in the first instance, was evidently not intended as the imputation of a positive crime, but as one link in a chain of evidence tending to prove that the National Gazette was conducted under his auspices, and in conformity to his views. After shewing that the Editor of that paper was in his pay, and had been taken into it some short time previous to the commencement of the publication, the inference resulting, from this circumstance, of that paper being a political engine, in his hands, is endeavoured to be corroborated, first by the suggestion, that Mr Jefferson had originally serious objections to the Constitution, secondly by the further suggestion, that he has disapproved of most of the important measures adopted in the course of the administration of the Government.
In this light and with this special reference were these suggestions made. And certainly as far as they are founded in fact the argument they afford is fair and forcible. A correspondency of the principles and opinions of Mr. Jefferson with the complexion of a paper, the conductor of which is in the regular pay of his department—is surely a strong confirmation of the conclusion—that the paper is conducted under his influence and agreeably to his views.
Nothing but a known opposition of sentiment on the part of Mr. Jefferson to the doctrines inculcated in the National Gazette could obviate the inference deducible from his ascertained and very extraordinary connection with it. A coincidence of sentiments is a direct and irresistible confirmation of that inference.
An effort scarcely plausible has been made by another Aristides,
   
   The total dissimilarity of stile and manner leaves no doubt that the writer of the first piece signed Aristides is a different person from the Writer of the last. The forces are well marshalled.

 to explain away the turpitude of the advice, which was given respecting the French Debt. It is represented that a Company of adventuring Speculators had offered to purchase the debt at a discount, foreseeing the delay of payment, calculating the probable loss, and willing to encounter the hazard. The terms employed by Mr. “Jefferson refute this species of apology. His words are “If there is a danger of the public payments not being punctual, I submit whether it may not be better, that the discontents which would then arise, should be transferred from a Court, of whose good will we have so much need, to the breasts of a private Company.”
He plainly takes it for granted that discontents would arise from the want of an adequate provision and proposes that they should be transferred to the breasts of Individuals. This he could not have taken for granted, if in his conception, the purchasers had calculated on delay and loss.
The true construction then is that the Company expected to purchase, at an under value, from the probability, that the Court of France might be willing to raise a sum of money on this fund at a sacrifice—supposing that the U. States counting on her friendly indulgence might be less inclined to press the reimbursement; not that they calculated on material delay or neglect, when the transfer should be made to them. They probably made a very different calculation (to wit) that as it would be ruinous to the credit of the U. States abroad to neglect any part of its debt, which was contracted there with Individuals, from the impossibility of one part being distinguishable from another in the public apprehension; this consideration would stimulate to exertions to provide for it. And so it is evident from his own words that Mr. Jefferson understood it.
But the persons, who offered to purchase, were speculators. The cry of Speculation as usual is raised; and this with some people is the panacea, the universal cure for fraud and breach of faith.
It is true, as alleged, that Mr. Jefferson mentioned an alternative, the obtaining of the money by new loans to reimburse the Court of France; but this is not mentioned in any way that derogates from or waves the advice given in the first instance. He merely presents an alternative, in case the first idea should be disapproved.

It may be added, that the advice respecting the transfer of the Debt was little more honorable to the U.States, as it regarded the Court of France, than as it respected the Dutch Company. What a blemish on our National character that a debt of so sacred a nature should have been transferred at so considerable a loss to so meritorious a Creditor!
A still less plausible effort has been made to vindicate the National Gazette, from the charge of being a paper devoted to the calumniating and depreciating the Government of the UStates. No original performance, in defence of the Government, or its measures, has, it is said, been refused by the Editor of that paper. A few publications of this tendency have appeared in it—principally if not wholly since the public detection of the situation of its conductor.
What a wretched apology! Because the partiality has not been so daring and unprecedented, as to extend to a refusal of original publications in defence of the Government, a paper which industriously copies every inflammatory publication against it, that appears in any part of the United States, and carefully avoids every answer which is given to them, even when specially handed to the Editor for the purpose is not to be accounted a malicious and pernicious engine of detraction and calumny towards the Government!!!
But happily here no proof nor argument is necessary. The true character and tendency of the paper may be left to the evidence of every Reader’s senses and feelings. And Aristides as often as he looks over that paper must blush, if he can blush, at the assertion “that it has abounded, since its commencemt. with publications in ⟨favor⟩ of the measures of the Government.”
Deception, however artfully vieled, seldom fails to betray some unsound part. Aristides assures us—that Mr. Jefferson “has actually refused in any instance to mark a single paragraph, which appeared in the foreign prints for republication in the National Gazette.” On what ground was such an application to Mr. Jefferson made, if he was not considered as the Patron of the Paper? What Printer would make a similar application to the head of any other department? I verily believe none. And I consider the circumstance stated as a confirmation of the Relation of Patron and Client, between the Secretary of State and the Editor of the National Gazette.
The refusal, if it happened, is one of those little under plots, with which the most intriguing man in the United States is at no loss, to keep out of sight the main design of the Drama.
Catullus
